Exhibit 10.1

PRODUCT SUPPLY AND SALES AGREEMENT

This Product Supply and Sales Agreement (the “Contract”) is made and entered
into on this 7th day of February 2020, by and between PGT Innovation, Inc.,
(“Buyer” or “PGTI”) and Kuraray America, Inc. (“Seller” or “Kuraray”), as the
supplier.

WHEREAS, Seller desires to sell the interlayer products described in this
Agreement to Buyer and Buyer desires to purchase those products from Seller, all
pursuant to the terms and conditions set forth in this Agreement and the
attachments hereto; and

WHEREAS, Seller and Buyer (each a “Party” and collectively the “Parties”) desire
to memorialize their agreement with respect to the aforementioned product supply
and sales arrangement;

NOW THEREFORE, in exchange for the agreements, benefits and promises described
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed to by the Parties, Buyer and Seller,
intending to be legally bound, agree as follows:

1. PRODUCTS/QUANTITY. Seller shall sell to Buyer and Buyer shall purchase from
Seller all of Buyer’s requirements for Trosifol™ polyvinyl butyral interlayer
and SentryGlas® ionoplast interlayer products (the “Product(s)”). Buyer agrees
that, throughout the Term (defined below) of this Contract it will purchase one
hundred percent (100%) of its laminated glass interlayer requirements for
Buyer’s branded window and door products (“Buyer’s Products”) from Seller, and
Seller agrees that it will supply the Products to Buyer in the quantities set
forth in accepted purchase orders. Seller agrees that it will use commercially
reasonable efforts to supply to Buyer in a timely manner all of Buyer’s
requirements for the Products, as ordered by Buyer.

2. TERM OF CONTRACT; TERMINATION RIGHTS. This Contract shall be effective from
January 1, 2020 to December 31, 2022, the date of its expiration, unless it is
terminated earlier in accordance with the terms of this Section 2. Either Party
shall have the right to terminate this Contract for cause in the event that the
other Party breaches any of the provisions of this Contract in any material
respect, and fails to cure the breach within ninety (90) days after written
notice from the non-breaching Party, describing the nature of the breach and
requesting a cure of the breach. In addition, Buyer shall have the right to
terminate this Contract in the event that Seller announces any price increase
applicable to the Products that Buyer refuses to accept, pursuant to the terms
of Section 3 below. Neither Party hereto shall have the right to terminate this
Contract without cause or for convenience.

3. PRICE. Buyer shall pay Seller the prices listed in Annex A to this Contract
for the Products it purchases from Seller for all of calendar year 2020. The
prices stated in Annex A may be changed by Seller only in accordance with the
price increase provision set forth in Annex A. Any such changes in the Product
prices shall be applicable to all Products shipped to Buyer hereunder on and
after the date the price changes become effective, unless those Product prices
are subsequently revised by Seller again before the prior price change becomes
effective, but only if that subsequent price change is made in accordance with
the terms of this Contract, including Annex A hereto. In

 

1



--------------------------------------------------------------------------------

the event Buyer desires to terminate this Contract early as a result of any
price increase announced by Seller, Buyer shall have the option to terminate the
Contract within thirty (30) days after the price increase announcement. If Buyer
elects to terminate the Contract, Buyer will provide Seller thirty (30) days
prior written notice of its intent to terminate upon receiving the price
increase notification. Notwithstanding any such termination, Buyer will be
obligated to purchase any inventory of Products made to fill purchase orders
issued by Buyer, Product in transit that is covered by a prior purchase order
issued by Buyer, or Product reasonably made specifically for Buyer, based upon
the Product-requirements forecasts provided by Buyer to Seller from time to
time, up to the amount of Average Demand Inventory (defined below). Buyer
acknowledges that Seller will manufacture and store Product for Buyer based on
expected use or forecasts and should Buyer terminate this Contract for any
reason, Buyer will purchase any Product made specifically for Buyer even if not
yet ordered, so long as the quantity of such Products made by Seller was
reasonable, based upon the Product-requirements forecasts provided by Buyer to
Seller from time to time, up to the amount of Average Demand Inventory (defined
below). Buyer also acknowledges that demand variability exists and the Seller
will manufacture and store Product to attempt to cover said demand variability
at up to 45 days of average demand (the “Average Demand Inventory”) and should
Buyer terminate this Contract for any reason Buyer will purchase any Product
made for Buyer up to the Average Demand Inventory.

4. TERMS OF PAYMENT. Buyer shall pay Seller for all undisputed invoices for
Products within thirty (30) days of the date of Seller’s invoice. A 1% discount
will be applied if paid within ten (10) days of the date of Seller’s invoice. In
the event that Buyer disputes any Seller invoice as being inaccurate or
incorrect, Buyer will provide Seller with prompt written notice of that dispute,
along with a reasonably detailed description of the reason(s) why Buyer believes
the invoice is inaccurate or incorrect, and thereafter, the Parties will
negotiate in good faith to resolve the invoice dispute. Any invoice dispute that
the Parties are not able to promptly resolve shall be resolved through the
dispute resolution methods set forth in this Contract.

5. DELIVERY TERMS. Delivery will be made within the 48 contiguous United States
and Canada, to the Buyer delivery destinations specified by Buyer within that
permissible delivery area. Transportation will be by the method, route and
carrier selected by Seller unless Seller is notified in writing by Buyer that
any such method, route or carrier is unacceptable. In the event that Buyer
desires for any Product delivery to be made by any alternate method, route, or
carrier selected by Buyer, Buyer will be responsible for paying any cost of such
delivery that is in excess of the cost Seller would have incurred using Seller’s
method, route and carrier for completing such delivery. Buyer will be provided a
freight credit or discount for any material backhauled from Seller on Buyer’s
equipment.

6. USER PROTECTION. Buyer acknowledges that it has received and is familiar with
Seller’s labeling and literature concerning the Products and will communicate
such information to its employees who handle, use, or process such Products.

7. ENTIRE AGREEMENT. This Contract along with Seller’s Terms and Conditions for
Sale, set forth on Exhibit A hereto, the pricing terms set forth in Annex A
hereto, the Warranty set forth in Annex B hereto, the Project Description set
forth in Annex C hereto, and the Key Performance Indicators set forth in Annex
D, constitute the entire agreement between the Parties regarding the

 

2



--------------------------------------------------------------------------------

subject matter described herein, and supersede all prior agreements, contracts,
negotiations and understandings, whether written or oral, between the Parties
about that subject matter. All sales of Products to Buyer are subject to
Seller’s Standard Terms and Conditions of Sale attached hereto as Exhibit A,
which are expressly incorporated into and made a part of this Contract. There
are no other agreements, warranties, terms or conditions, expressed or implied,
between the Patties about the subject matter of this Contract.

8. ASSIGNMENT/AMENDMENT/WAIVER. This Contract is neither assignable nor
transferable, in whole or in part, by either Party hereto, without the prior
written consent of the other Party, which consent shall not be unreasonably
conditioned, delayed or denied. This Contract may not be amended except by a
written amendment that references this Contract and that is signed by both
Parties. No waiver of any provision of this Contract by either Party shall be
enforceable against that Party unless it is in writing and signed by both
Parties.

9. NOTICES. All notices required hereunder shall be sent by United States mail
or by a nationally recognized next-day or overnight carrier to the Party to be
notified at the addresses provided in the signature blocks to this Contract.

10. HARDSHIP. The Parties agree that it is not their intention that the effect
or consequences of entering into this Contract should cause an economic or
operational hardship on either of them but, despite the Parties’ best intentions
and as a result of significant, unanticipated changes in economic or market
conditions, such a hardship may be incurred by either Party in complying with
the terms of this Contract at the negotiated prices. If such a hardship arises,
either Party may give notice in writing to the other Party that it wishes to
review the provisions of this Contract in light of such changed economic or
market conditions. The Parties agree that, within thirty (30) days after the
giving of such notice by either Party, the Parties shall negotiate in good faith
to modify this Contract to relieve any such hardship in a manner that is
equitable to both Parties. If, within forty-five (45) days after the giving of
such notice, the Parties are unable to agree upon such a modification to this
Contract, the Parties will refer the dispute to their respective executive
officers, and those officers will then meet in person to attempt to resolve the
dispute in good faith. If within thirty (30) days after the date the dispute was
referred to both Parties’ executive officers, the Parties are still unable to
resolve the dispute, the dispute shall be referred to arbitration and settled by
binding arbitration in accordance with the rules of the American Arbitration
Association.

11. CONFIDENTIALITY. To the extent not covered by another non-disclosure
obligation between the Parties, which other NDA shall control in the event of a
conflict with this Section 11, any knowledge or information disclosed between
the Parties which relates in any way to the Products and services of this
Contract, to Buyer’s Products, or to the prices contained within the Contract,
or the fact of this Contract, unless otherwise agreed to in writing, or required
by a governmental agency, shall be deemed proprietary and confidential and shall
not be disclosed by either Party to any third party. Both Parties shall keep
confidential any technical, process, or economic information derived from the
other in connection with this Contract and shall not divulge such information,
directly or indirectly, for the benefit of any Party unless previously agreed to
in writing by the other Party to whom such information belongs. Each Party will
use commercially reasonable efforts to safeguard and protect any of the other
Party’s confidential information from any unauthorized disclosure to or
discovery by any third party. The non-disclosure, non-use and

 

3



--------------------------------------------------------------------------------

safekeeping obligations set forth in this Section 11 shall not apply to any
information that: (a) is or becomes publicly available or known other than due
to a breach of this non-disclosure obligation by the Party who was the receiving
party of such information; (b) is disclosed to the Party who receives such
information by a third party who is not under any legal or contractual duty to
refrain from disclosing the information; or (c) is independently developed by
either Party hereto without the use of any of the other Party’s confidential
information.

IN WITNESS WHEREOF, each Party hereto acknowledges that the representative named
below has the authority to execute this Contract on behalf of the respective
party to form a legally binding contract and has caused this Contract to be duly
executed on its behalf as of the date first written above.

 

“BUYER” PGT Innovation, Inc. 1070 Technology Drive Nokomis, Florida 34275 By:  

/s/ Robert A. Keller

Printed Name: Robert A. Keller Title: President of SEBU “SELLER” Kuraray
America, Inc. 2625 Bay Area Blvd., Suite 600 Houston, Texas 77058 By:  

/s/ Stephen L. Cox

Printed Name: Stephen L. Cox Title: General Manager

 

LOGO [g891640g0214041335498.jpg]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

STANDARD CONDITIONS OF SALE

These terms and conditions represent a part of the Contract under which Seller
agrees to provide to Buyer the Products identified in the Buyer’s purchase
orders or as otherwise requested by Buyer. Seller’s provision of the Products is
conditioned on the Buyer’s agreement that any terms different from or in
addition to those in this Contract, whether communicated orally or contained in
any purchase order, request, confirmation, payment, or other written
correspondence, irrespective of timing, shall not form a part of the Contract,
even if Buyer purports to condition its acceptance of any purchase order on
Seller’s agreement to such different or additional terms. Notwithstanding the
foregoing, if any term or condition contained in this Contract conflicts or is
inconsistent with the terms and conditions contained in an authorized, signed
Material Supply Agreement or other definitive sales agreement which is in place
at the time of shipment of the Products the terms and conditions contained in
the Material Supply Agreement or other definitive sales agreement shall prevail
over any conflicting or inconsistent terms herein.

1. FAILURE TO GIVE NOTICE OF A CLAIM WITHIN ONE HUNDRED AND EIGHTY (180) DAYS
FROM DATE OF DELIVERY, OR THE DATE FIXED FOR DELIVERY (IN CASE OF NONDELIVERY)
SHALL CONSTITUTE A WAIVER BY BUYER OF ALL CLAIMS IN RESPECT OF SUCH PRODUCTS,
PRODUCTS SHALL NOT BE RETURNED TO SELLER WITHOUT SELLER’S PRIOR WRITTEN
PERMISSION, WHICH PERMISSION SHALL NOT BE UNREASONABLY CONDITIONED, DELAYED OR
DENIED. NO CHARGE OR EXPENSE INCIDENT TO ANY CLAIMS WILL BE ALLOWED UNLESS
APPROVED BY AN AUTHORIZED REPRESENTATIVE OF SELLER BUT SUCH APPROVAL SHALL NOT
BE UNREASONABLY CONDITIONED, DELAYED OR DENIED, AND SHALL BE BASED UPON THE
TERMS OF THIS AGREEMENT. IN ADDITION, AND TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ANY CLAIM TO INDIRECT, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR MULTIPLIED DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE PROVISION OF ANY PRODUCTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES WAIVE AND AGREE NOT TO ASSERT NON-CONTRACTUAL CLAIMS
ARISING UNDER STATE LAW RELATING TO THIS AGREEMENT OR THE PROVISION OF ANY
PRODUCTS COVERED BY THIS AGREEMENT, AND THIS AGREEMENT SHALL BE DEEMED TO
INCLUDE SUCH LANGUAGE AS MAY BE REQUIRED TO EFFECT SUCH WAIVER. WAIVER BY EITHER
PARTY OF ANY DEFAULT BY THE OTHER HEREUNDER SHALL NOT BE DEEMED A WAIVER BY SUCH
PARTY OF ANY DEFAULT BY THE OTHER WHICH MAY THEREAFTER OCCUR.

2. No liability shall result from delay in performance or nonperformance,
directly or indirectly caused by circumstances beyond the control of the party
affected, including, but not limited to, act of God, fire, explosion, flood,
war, act of or authorized by any Government, labor trouble or shortage,
pandemic, inability to obtain material, equipment or transportation, failure to
obtain or hardship in obtaining supplies of materials, or failure of usual
transportation mode. Quantities so affected may be eliminated from this
Agreement without liability, but this Agreement shall remain otherwise
unaffected. Seller shall have no obligation to purchase supplies of the Products
specified herein to enable it to perform this Agreement.

3. If for any reason including but not limited to force majeure Seller is unable
to supply the total demand for Products specified herein, Seller may distribute
its available supply among any or all purchasers, as well as departments and
divisions of Seller, on such basis as it may deem fair and practical, without
liability for any failure of performance which may result therefrom.

4. Seller may furnish such technical assistance and information as it has
available with respect to the use of the Products covered by this Agreement.
Unless otherwise agreed in writing, all such information will be provided
gratis. Buyer agrees to evaluate such information, to make an independent
decision regarding the suitability of such information and Products for Buyer’s
application, and only use such Products and information pursuant to the then
current good product stewardship principles and all regulatory requirements
applicable to Buyer’s business.

 

5



--------------------------------------------------------------------------------

5. Buyer acknowledges that it has received and is familiar with Seller’s
labeling and literature concerning the Products and its properties. Buyer will
forward such information to its employees, contractors and customers who may
distribute, handle, process, sell or use such Products, and advise such parties
to familiarize themselves with such information. Buyer agrees that Products sold
hereunder will not knowingly be resold or given in sample form to persons using
or proposing to use the Products for purposes contrary to recommendations given
by Seller or prohibited by law, but will be sold or given as samples only to
persons who can handle, use and dispose of the Products safely. Unless agreed to
by Seller in a written agreement covering such use, in no event shall Buyer use
Products or resell Products for use in the manufacture of any implanted medical
device. Buyer agrees to comply with all applicable laws, regulations and
ordinances including all applicable export and import laws. To the extent Seller
exports the Products the following Destination Control Statement applies: “These
items are controlled by the U.S. Government and authorized for export only to
the country of ultimate destination for use by the ultimate consignee or
end-user(s) herein identified. They may not be resold, transferred, or otherwise
disposed of to any other country or to any person other than the authorized
ultimate consignee or end-user(s), either in the their original form or after
being incorporated into other items, without first obtaining approval from the
U.S. Government or as otherwise authorized by U.S. law and regulations.”

6. a. Each Party, as a recipient of the other Party’s Confidential Information,
understands and agrees that it will not, for itself or in conjunction with
others, test, modify, manipulate, research, reverse engineer or replicate the
disclosing Party’s Confidential Information in an effort to understand the
disclosing Party’s proprietary technology or learn information not explicitly
stated in the disclosing Party’s Confidential Information, except as strictly
required for performance under any agreement between the parties that
incorporates the terms and conditions of this Contract. Any such understanding
of the disclosing Party’s proprietary technology not explicitly stated in the
disclosing Party’s Confidential Information shall be treated as the disclosing
Party’s Confidential Information under this Contract.

b. Unless otherwise agreed upon between the parties hereto, the recipient Party
agrees that it will not use the disclosing Party’s Confidential Information, or
any improvement or other modification of the disclosing Party’s Confidential
Information, or any data derived from the disclosing Party’s Confidential
Information, for securing any intellectual property rights. No license or other
rights to the disclosing Party’s Confidential Information or other intellectual
property is granted or implied hereby. Neither party shall have the right to use
the other party’s name, or any trademarks or trade names of the other party,
without express advance written permission.

7. Buyer shall reimburse Seller for all taxes (excluding income taxes and any
property or similar taxes on the raw or other materials, work in process or
finished goods inventory of Products located in any of Seller’s facilities),
excises or other charges which Seller may be required to pay to any Government
(National, State or Local) upon the sale, or transportation to Buyer of the
Products sold hereunder. For jurisdictions where taxes are imposed by statute
upon Buyer and for which Seller has a responsibility to collect and remit such
taxes, Seller shall separately itemize the taxes on each invoice for which the
taxes are applicable. In the alternative, Buyer may timely provide Seller with
the required documentation to exempt the Products from the taxes or to evidence
Buyer’s authority to remit the taxes directly. Seller will rely on such
documentation as provided to Seller in good faith and therefore will not be
responsible for such taxes. Buyer will indemnify and hold harmless Seller for
any taxes assessed upon and paid by Seller following reliance upon Buyer’s
documentation.

8. In the event Buyer repeatedly fails to fulfill Seller’s terms of payment,
Seller may decline to make further deliveries except upon receipt of cash or
satisfactory security.

9. Except for undisputed, unpaid invoices owed by Buyer, Buyer and Seller agree
to arbitrate all disputes, claims or controversies whether based on contract,
tort, statute, or any other legal or equitable theory, arising out of or
relating to this Contract, including the scope and validity of this paragraph.
Any such claim or controversy which cannot be resolved amicably by the parties
shall be finally resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
currently in effect. Such arbitration shall be conducted in Wilmington,
Delaware. Any judgment upon the award rendered by the arbitrator(s) may be
entered by any court having jurisdiction thereof.

 

6



--------------------------------------------------------------------------------

10. All matters arising out of or relating to this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law provisions thereof, and the terms of
the United Nations Convention on Contracts for the International Sale of Goods,
shall not apply.

11. Title, liability for and risk of loss to Products sold hereunder passes to
Buyer upon delivery to Buyer’s specified delivery location.

12. Except as expressly provided in any other term or condition of this
Agreement, any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

13. Buyer acknowledges, agrees and represents that it is not relying upon, and
it has not been induced by, any representation, warranty, statement made by, or
other information provided by Seller in connection with its decision to purchase
or use any Products, other than the representations and warranties made by
Seller as and only to the extent expressly provided in this Agreement. No
modification of this Agreement shall be binding upon Seller unless separately
contracted in writing and executed by a duly authorized representative of
Seller. No modification shall be effected by the acknowledgment or acceptance of
purchase order forms stipulating different conditions.

 

7